DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1, 12-17,25-26,32-33,56,64-66
Claims 37, 50, 82 and new claims 83-94 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
Information Disclosure Statement (IDS) filed on 09/15/2021; 11/12/2021; 12/30/2021; 3/22/2022 and 3/30/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Objections
Claims 85 and 89 are objected to because of the following informalities:  Claims 85 and 89 at the last line recites “thereof f”, thus the “f” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (indefinite)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 89 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites “at least about 50% higher” however, at least 50% encompasses numerical values of 50% or greater, whereas “about 50%” can encompass numerical values that are lower than 50% in view of the “about”. Thus, the recitation of at least about 50% is conflicting as it is unclear if this encompasses numerical values of lower than 50% or a range that is 50% and above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 50, and 82-94 are rejected under 35 U.S.C. 103 as being unpatentable over Wermeling et al. (United States Patent Publication 2007/0212307) in view of Maggio (United States Patent Publication 2014/0107145).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Examiner further notes however that the reference also constitutes prior art under 35 U.S.C. 102(a)(1) based on an earlier publication date.  
Claim 37 recites a pharmaceutical formulation for intranasal administration, formulated as an aqueous solution, comprising a) about 2% w/v to about 4% w/v  naltrexone or a pharmaceutically acceptable hydrate, or solvate thereof, about 0.1-0.5% dodecyl maltoside, and one or more excipients selected from sodium chloride, benzalkonium chloride, edetate sodium and an acid. 
Wermeling et al. teach intranasal administration of aqueous solutions comprising opioid receptor antagonists including naltrexone, see abstract, and claims 1-19 and [0023]-[0026]. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” The intranasal composition can further comprise one or more excipients, see paragraphs [009, [0023], and [0027]-[0041]. The excipients include osmolality agents, flavoring agents, and preservatives, see paragraph [0028]. Examples of preservatives include benzalkonium chloride, see paragraph [0030]. Examples of the osmolality (tonicity) agents which can be used with naltrexone include sodium chloride, see Table 1. Wermeling et al. teach that the flavoring agent include citric acid, see paragraph [0037]. 
Wermeling does not expressly teach that composition comprises about 0.1-0.5% dodecyl maltoside (known as Intravail©) , or about 0.25% dodecyl maltoside.  
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioids, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. Examples of the opioid compound include naltrexone, see paragraph [0092] at Table 1, [0093], [0370]-[0371], and claims 23-30. 
	It would have been prima facie obvious to provide Wermeling’s intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts from 0.05-2% by weight as taught by Maggio.  
A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone and teaches their use with opioids in amount ranging from 0.05-2%. Therefore, it would have been prima facie obvious to provide the alkyl saccharide such as dodecyl maltoside in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success given both Maggio and Wermeling teach intranasal routes of administration with naltrexone.
Maggio teaches that the composition can comprise further ingredients (i.e. excipients) including preservatives but does not expressly teach EDTA. 
	However, Maggio teaches that mucosal delivery enhancing agents for the composition can include mixtures of EDTA, benzalkonium chloride, and citric acid as these agents impart mucosal enhancing properties to the composition, see paragraph [0243]. EDTA is also employed for a composition which desires preservative, see paragraph [0243].
	Accordingly, it would have been prima facie obvious to provide Wermeling’s intranasal formulation with a combination of EDTA, benzalkonium chloride and citric acid. 
	A person of ordinary skill in the art would have been motivated to do so because Wermeling teaches that intranasal formulations can further comprise excipient compounds for intranasal formulations and Maggio teaches these excipients are added as mucosal delivery enhancing agents for routes which include intranasal formulations. 
	There would have been a reasonable expectation of success given Maggio teaches that the intranasal formulations can comprise other excipients, and both Wermeling and Maggio disclose compositions having naltrexone and are capable of being administered via the intranasal route. 
With regards of the Tmax being 25 minutes or less, 20 minutes or less, or 15 minutes or less after administering 4mg naltrexone, Maggio teaches that formulations having the desired concentrations of alkylsaccharides can achieve a Tmax of anywhere from 0.1-1 hours, see paragraph [0048] and [0191], [0253] and Table XIV. The Cmax of compositions having the dodecyl maltoside is greater than the Cmax of the formulation that does not contain, see paragraph [0190], [0357] and Table XIV and XIX of Maggio. With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that given the modified Wermeling teaches aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax properties of the prior art when combined would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
Accordingly, the instant claims are rendered prima facie obvious over the teachings of the modified Wermeling. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 50 and 82-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-45 of U.S. Patent No. 9,468,747 in view of Maggio (United States Patent Publication 2014/0107145) and Wermeling et al. (United States Patent Publication 2007/0212307).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘747 are to compositions for intranasal administration having an opioid present from a range including 4%w/v EDTA or benzalkonium chloride and water. 
The difference between the instant claims and that of Patent ‘747 is that the instant claims comprise about 0.05-2.5% Intravail® dodecyl maltoside, or between about 0.1-0.5% Intravail® dodecyl maltoside, or about 0.25% Intravail® dodecyl maltoside and naltrexone as the opioid antagonist. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including naltrexone or naloxone, see abstract and paragraph [0012] and [0370]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. 
	Wermeling suggests that for intranasal formulations, naltrexone can be substituted for naloxone, see abstract and paragraph [0017]. 
	It would have been prima facie obvious to provide the intranasal formulation of Patent ‘747 with naltrexone and dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. 
	A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioids including naloxone or naltrexone in amount from 0.05-2%. 
	It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. 
	It would have been obvious to substitute the opioid antagonist of Patent ‘747 as Maggio teaches that the intranasal compositions can comprise naltrexone in the alternative to naloxone, see paragraph [0092] of Maggio. 
Regarding new claim 82, Patent ‘747 does not teach that the amount of the opioid antagonist is adjusted to ranges from 4-8% w/v. Patent ‘747 suggests an amount of the opioid antagonist at about 4% w/v. 
However, Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. 
It would have been prima facie obvious to adjust the concentration of the opioid antagonist within ranges from 2-8% as Wermeling teaches that the amount of opioid antagonists including naltrexone can be used in intranasal formulations at amounts which include 0.1mg/mL to 300mg/mL.
With regards of the Tmax being 25 minutes or less, 20 minutes or less, or 15 minutes or less after administering 4mg naltrexone, Maggio teaches that formulations having the desired concentrations of alkylsaccharides can achieve a Tmax of anywhere from 0.1-1 hours, see paragraph [0048] and [0191], [0253] and Table XIV. The Cmax of compositions having the dodecyl maltoside is greater than the Cmax of the formulation that does not contain, see paragraph [0190], [0357] and Table XIV and XIX of Maggio. With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).

Claims 37, 50 and 82-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 9,480,644 in view of Maggio (United States Patent Publication 2014/0107145) and Wermeling et al. (United States Patent Publication 2007/0212307).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘644 are to compositions for intranasal administration having an opioid antagonist present from an amount that is inclusive of 2% w/v (2mg/mL). The composition can comprise benzalkonium chloride, EDTA and NaCl. 
The difference between the instant claims and that of Patent ‘644 is that the instant claims comprise about 0.05-2.5% Intravail® dodecyl maltoside, or between about 0.1-0.5% Intravail® dodecyl maltoside, or about 0.25% Intravail® dodecyl maltoside and naltrexone as the opioid. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including naloxone or naltrexone, see abstract and paragraph [0012] and [0370]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29.
Wermeling suggests that for intranasal formulations, naltrexone can be substituted for naloxone, see abstract and paragraph [0017]. 
	It would have been prima facie obvious to provide the intranasal formulation of Patent ‘644 with naltrexone and dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. 
	A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioid antagonists including naloxone or naltrexone in amount from 0.05-2%. 
	It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. 
	It would have been obvious to substitute the opioid antagonist of Patent ‘644 as Maggio teaches that the intranasal compositions can comprise naltrexone in the alternative to naloxone, see paragraph [0092] of Maggio. 
Regarding new claim 82, Patent ‘644 does not teach that the amount of the opioid antagonist is adjusted to ranges from 4-8% w/v. Patent ‘644 suggests an amount of the opioid antagonist at about 2% w/v. 
However, Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. 
It would have been prima facie obvious to adjust the concentration of the opioid antagonist within ranges from 2-8% as Wermeling teaches that the amount of opioid antagonists including naltrexone can be used in intranasal formulations at amounts which include 0.1mg/mL to 300mg/mL.
With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).

Claims 37, 50, and 82-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,629,965 in view of Maggio (United States Patent Publication 2014/0107145) and Wermeling et al. (United States Patent Publication 2007/0212307).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘965 are to compositions for intranasal administration having an opioid present from a range including about 4% w/v with EDTA or benzalkonium chloride, NaCl and water. 
The difference between the instant claims and that of Patent ‘965 is that the instant claims comprise about 0.05-2.5% Intravail® dodecyl maltoside, or between about 0.1-0.5% Intravail® dodecyl maltoside, or about 0.25% Intravail® dodecyl maltoside and naltrexone as the opioid antagonist. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents, see abstract and paragraph [0012]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29.
Wermeling suggests that for intranasal formulations, naltrexone can be substituted for naloxone, see abstract and paragraph [0017]. 
	It would have been prima facie obvious to provide the intranasal formulation of Patent ‘965 with naltrexone and dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. 
	A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioids including naloxone or naltrexone in amount from 0.05-2%. 
	It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioid antagonists in this range, see claims 23-30 of Maggio. 
	It would have been obvious to substitute the opioid antagonist of Patent ‘965 as Maggio teaches that the intranasal compositions can comprise naltrexone in the alternative to naloxone, see paragraph [0092] of Maggio. 
Regarding new claim 82, Patent ‘965 does not teach that the amount of the opioid antagonist is adjusted to ranges from 4-8% w/v. Patent ‘965 suggests an amount of the opioid antagonist at about 4% w/v. 
However, Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. 
It would have been prima facie obvious to adjust the concentration of the opioid antagonist within ranges from 2-8% as Wermeling teaches that the amount of opioid antagonists including naltrexone can be used in intranasal formulations at amounts which include 0.1mg/mL to 300mg/mL.
With regards of the Tmax being 25 minutes or less, 20 minutes or less, or 15 minutes or less after administering 4mg naltrexone, Maggio teaches that formulations having the desired concentrations of alkylsaccharides can achieve a Tmax of anywhere from 0.1-1 hours, see paragraph [0048] and [0191], [0253] and Table XIV. The Cmax of compositions having the dodecyl maltoside is greater than the Cmax of the formulation that does not contain, see paragraph [0190], [0357] and Table XIV and XIX of Maggio. With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).

Claims 37, 50 and 82-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 9,895,444 in view of Wermeling et al. (United States Patent Publication 2007/0212307).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘444 are to compositions for intranasal administration having an opioid which includes naltrexone, and an alkylsaccharide present from 0.05-2% by weight. Such alkyl saccharides include dodecyl maltoside. As evidenced by the disclosure of Patent ‘444 such compositions can be aqueous, see paragraph [0047] and [0193]. The composition can include EDTA. 
The difference between the instant claims and that of Patent ‘444 is the amount of naltrexone and the inclusion of benzalkonium chloride and NaCl. 
Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. The intranasal composition can further comprise one or more excipients, see paragraphs [009, [0023], and [0027]-[0041]. The excipients include osmolality agents, flavoring agents, and preservatives, see paragraph [0028]. Examples of preservatives include benzalkonium chloride, see paragraph [0030]. Examples of the osmolality agents which can be used with naltrexone include sodium chloride, see Table 1. Wermeling et al. teach that the flavoring agent include citric acid, see paragraph [0037]. 
In view of Wermeling it would have been obvious to provide the naltrexone in amounts suitable for use as an intranasal product of which Wermeling teaches includes an amount from 0.1mg/ml-300mg/ml formulation, see examples 1-3 which is about 0.01-30%. It would have been well within the purview of an ordinary skilled artisan to adjust the amount of naltrexone in order to provide suitable opioid antagonist activity. 
It would have been additionally obvious to provide art recognized excipients including NaCl to adjust the osmolality of the composition and benzalkonium chloride to provide additional preservative properties to the intranasal formulation as these are art recognized excipients for intranasal formulations. 
With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).

Claims 37, and 50 and 82-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/721,872 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘872 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride, and dodecyl maltoside all in overlapping concentrations. Given both applications teach naltrexone and dodecyl maltoside in overlapping ranges, the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
Accordingly, the instant claims are obvious over copending claims of Application 16/721872. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 37, and 50 and 82-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-51 of copending Application No. 17/024,149 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘149 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride or benzalkonium chloride, and dodecyl maltoside all in overlapping concentrations. Given both applications teach naltrexone and dodecyl maltoside in overlapping ranges as about 1.6% overlaps about 2% w/v naltroxone, the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
Accordingly, the instant claims are obvious over copending claims of Application 16/721872. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 37, and 50 and 82-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6,9,10, of copending Application No. 17/127,649 (reference application) in view of Maggio (United States Patent Publication 2014/0107145).
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘649 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride or benzalkonium chloride in overlapping ranges. 
The difference between the instant claims and that of Application ‘649 is that the instant claims require dodecyl maltoside. 
However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioids, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. Examples of the opioid compound include naltrexone, see paragraph [0092] at Table 1, [0093], [0370]-[0371], and claims 23-30. 
	It would have been prima facie obvious to provide Application ‘649 with an intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts from 0.05-2% by weight as taught by Maggio.  
A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone. 
With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 37, and 50 and 82-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/506,973 (reference application) in view of Maggio (United States Patent Publication 2014/0107145).
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘973 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride or benzalkonium chloride in overlapping ranges. 
The difference between the instant claims and that of Application ‘973 is that the instant claims require dodecyl maltoside. 
However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioids, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. Examples of the opioid compound include naltrexone, see paragraph [0092] at Table 1, [0093], [0370]-[0371], and claims 23-30. 
	It would have been prima facie obvious to provide Application ‘973 with an intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts from 0.05-2% by weight as taught by Maggio.  
A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone. 
With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 37, and 50 and 82-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/829,735 (reference application) in view of Maggio (United States Patent Publication 2014/0107145).
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘735 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride or benzalkonium chloride in overlapping ranges. 
The difference between the instant claims and that of Application ‘735 is that the instant claims require dodecyl maltoside. 
However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioids, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. Examples of the opioid compound include naltrexone, see paragraph [0092] at Table 1, [0093], [0370]-[0371], and claims 23-30. 
	It would have been prima facie obvious to provide Application ‘735 with an intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts from 0.05-2% by weight as taught by Maggio.  
A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone. 
With regards to the AUC 0-inf,  Cmax, mean plasma concentrations of naltrexone at 15 and 30 minutes, and Tmax of the compositions when providing 4mg of intranasal naltrexone, it is noted that providing aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Obviousness Rejection and Double Patenting Rejections
Applicants argue that Maggio describes intranasal compositions of opioid antagonists and agonists comprising alkyl glycosides and provides no basis for selecting a particular opioid or its concentration with the alkyl glucoside or its concentration. 
Examiner respectfully disagrees and notes that Maggio at claim 2 expressly teaches that naltrexone is combined with the alkylsaccharide. Paragraph 0045 teaches that in another aspect, the invention provides a pharmaceutical composition having an opioid compound in combination with an absorption increasing amount of an alkylglycoside. In various embodiments, the opioid compound is of structural Formula I as defined herein, or a pharmaceutically acceptable salt thereof. In embodiments, the opioid compound is a compound selected from those set forth in Table XXII. In various embodiments, the alkylglycoside is dodecyl-beta-D-maltoside. Examiner notes that Wermeling teaches the amounts that the naltrexone can be present in an intranasal formulation can be varied and includes ranges from about 0.1mg/ml to about 300mg/ml. Maggio is not relied upon for the teaching of naltrexone or the amount. Rather Maggio renders it obvious to provide Wermeling’s intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts from 0.05-2% by weight. A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone and teaches their use with opioids in amount ranging from 0.05-2%. Therefore, it would have been prima facie obvious to provide the alkyl saccharide such as dodecyl maltoside in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Applicant’s argument that Maggio teaches a large genus of compounds is considered unpersuasive given Maggio exemplifies the selection of naltrexone per Examples 21-22 and furthermore any one of the compounds of Maggio can comprise the dodecyl maltoside with the motivation of increasing the bioavailability of the active agent. 
Applicants argue that Example 4 of the present application describes the pharmacokinetic  evaluation of intranasal naltrexone. Applicants note that it was unexpectedly discovered that the addition of DDM to intranasal compositions comprising different opioid antagonists (naltrexone versus nalmefene) differentially altered pharmacokinetic properties of the two. Applicants note that while DDM almost double the Cmax of nalmefene, it tripled the Cmax for naltrexone. DDM significantly enhanced naltrexone’s bioavailability (about 54%) but did not alter the bioavailability of nalmefene (only 10%). Finally, the addition of DDM reduced the Tmax of intranasal nalmefene by 88% while reducing Tmax by 67% for nalmefene. Applicants argue that given the pharmacokinetic properties of nalmefene, one of ordinary skill in the art would not have predicted that even with DDM addition there would not be enough to render it suitable for use as a rescue agent. Applicants argue that there was no recognition in Maggio that the presence of any one of these enhances would differentially modulate opioid antagonist pharmacokinetics so that the utility of even structurally similar antagonists would be differentially modulated as it was not until studies were carried out that the differential modulation between naltrexone and nalmefene were appreciated. 
Examiner respectfully submits that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Examiner respectfully submits that the obviousness is not based on whether you could have substituted naltrexone for nalmefene. Rather, Wermeling expressly favors and teaches naltrexone for intranasal administration. The question of obviousness is whether an ordinary skilled artisan would have been motivated to incorporate dodecyl maltoside with the naltrexone already disclosed by Wermeling’s teachings. Maggio teaches and suggests to an ordinary skilled artisan that dodecyl maltoside not only enhances mucosal delivery of the opioid by providing a peak concentration or Cmax that is greater compared to the max of alternative routes including intramuscular injection, but also increases the speed of onset of drug action thus reduced Tmax (see paragraphs 0190-0191). These results are expected by the teaching of Maggio which exemplifies Naltrexone, see claim 3 and Table XXII. Nalmefene is not even exemplified at Table XXII. Nevertheless, an ordinary skilled artisan when viewing the teachings of Maggio would reasonably expect that with dodecyl maltoside when combined with naltrexone would have resulted in an increase in the Cmax and an overall reduction in Tmax.  Additionally, the data presented by Applicants does not commensurate in scope with the claimed invention. Per MPEP 716.02(d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, the claims are greater concentrations of drug and also lower amounts of dodecyl maltoside. Claim 37 is to about 0.1% dodecyl maltoside, whereas the concentration tested for dodecyl maltoside in the specification was 0.25%, more than double the concentration that is being claimed in 37. Furthermore, the data in the instant specification tests 4mg of naltrexone, whereas the WO ‘666 PCT tested nalmefene at lower amounts to 3mg with dodecyl maltoside. It is unclear whether the same results would be established for 2-4% naltrexone as claimed compared to 2-4% nalmefene across the range claimed for dodecyl maltoside at about 0.1% to about 0.5%. Doubling the dodecyl maltoside concentration would as suggested by Maggio still yield enhanced mucosal delivery of the biologically active compound(s), or drug, with a peak concentration (or Cmax) of the compound(s) in a tissue, or fluid, or in a blood plasma of the subject that is about 15%, 20%, or 50% or greater as compared to a Cmax of the compound(s) in a tissue (e.g. CNS), or fluid, or blood plasma following intramuscular injection of an equivalent concentration of the compound(s) to the subject and increase the speed of onset of drug action (i.e. reduce Tmax). 
With regards to the Double Patenting Rejections, Applicants traverse these rejections for the same reasons as disclosed above, especially in view of DDM’s unexpected differential  modulation of the pharmacokinetics of structurally similar opioid antagonists. With respect to the Double Patenting rejection over Application 16/721,872 Applicants wish to hold this rejection in abeyance until the claims of the instant application are otherwise found allowable. 
Examiner respectfully submits that the Double Patent Rejections over Patent No. 9,468,747,Patent No. 9,480,644,  Patent No. 9,480,644, and Patent No. 9,629,965 all claim naloxone versus the claimed naltrexone, however Naloxone is closer in structural similarity to naltrexone. Applicants are not comparing the pharmaceutic profiles of naltrexone to naloxone. Patent ‘444 even claims naltrexone together with dodecyl maltoside. Applicants must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). With regards to Application 16/721,872, A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
Currently, no claims are allowed an all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619